

[optionsusagreementimage1.jpg]
INGERSOLL-RAND PLC
INCENTIVE STOCK PLAN OF 2007
(AMENDED AND RESTATED AS OF DECEMBER 1, 2010)


STOCK OPTION AWARD AGREEMENT
DATED AS OF [GRANT DATE] ("GRANT DATE")


Ingersoll-Rand plc (the “Company”) hereby grants to [insert name]
(“Participant”) a non-qualified stock option (the “Option”) to purchase [insert
number of shares subject to Option] ordinary shares of the Company (the
“Shares”) at an exercise price of US$[insert option price] per Share, pursuant
to and subject to the terms and conditions set forth in the Company’s Incentive
Stock Plan of 2007 (the “Plan”) and to such further terms and conditions set
forth in this Stock Option Award Agreement (the “Award Agreement”). Unless
otherwise defined herein, the terms defined in the Plan shall have the same
meanings in this Award Agreement.
1.Non-Qualified Stock Option.     The option to purchase Shares pursuant to the
Option is granted as a “non-qualified stock option” within the meaning of the
Code.
2.    Vesting and Exercisability. Participant’s right to purchase Shares subject
to the Option shall vest in three equal installments on each of the first three
anniversaries of the Grant Date, subject to Participant’s continued employment
with the Company or an Affiliate on each such anniversary. Subject to the
provisions below, the term of the Option shall be 10 years from the Grant Date.
Participant’s rights with respect to the Option after termination of
Participant’s employment shall be as set forth below:
(a)If Participant’s employment terminates by reason of voluntary resignation or
a performance based termination, (including, but not limited to, poor
performance or fit with the Company and/or an Affiliate or behavior or results
that are incompatible with continued employment), Participant’s right to
exercise vested Options will expire 90 days following termination of active
employment and all unvested Options shall be cancelled as of the date of
termination of active employment.
(b)    If Participant’s employment terminates involuntarily by reason of a group
termination (including, but not limited to, terminations resulting from sale of
a business or division, outsourcing of an entire function, reduction in
workforce or closing of a facility) (a “Group Termination Event”), any unvested
Options that would have vested within 12 months following such termination of
active employment shall become fully vested, all other unvested Options shall be
cancelled as of the date of termination of active employment and all vested
Options shall remain exercisable for 3 years following termination of active
employment. In the event Participant's employer ceases to be an Affiliate (as
defined in the Plan) as a result of a Major Restructuring, this will not
constitute a Group Termination Event.
(c)    If Participant’s employment terminates involuntarily by reason of job
elimination, substantial change in the nature of Participant’s position or job
relocation, Participant shall have 1 year from the date of termination of active
employment to exercise vested Options and all unvested Options will be cancelled
as of the date of termination of active employment.
(d)    If Participant’s employment terminates due to disability, all unvested
Options shall vest as of the date of such termination of employment and vested
Options shall remain exercisable for 3 years following termination of
employment.
(e)    Notwithstanding the provisions of Section 2(a) through (d) above, if
Participant’s employment terminates after attainment of age 55 with at least 5
years of service (“Retirement”), all




--------------------------------------------------------------------------------



unvested Options shall continue to vest according to their original vesting
schedule and Participant shall have 5 years from the date of termination of
active employment to exercise all vested Options.
(f)    Notwithstanding the provisions of Section 2(e) above, if Participant’s
employment terminates due to death, all unvested Options shall vest as of the
date of such termination of employment and vested Options shall remain
exercisable for 3 years following termination of employment.
(g)    Notwithstanding the provisions of Section 2(a) through (e) above, if
Participant’s employment terminates due to an Involuntary Loss of Job that
occurs between the Grant Date and the first anniversary of completion of a Major
Restructuring, any unvested Options shall become fully vested as of the date of
such termination of employment and all vested Options shall remain exercisable
for 3 years from the date of such termination of employment; however, if
Participant has attained age 55 with at least 5 years of service as of such
date, all vested Options shall remain exercisable for 5 years from the date of
such termination of employment.
(h)    In the event Participant’s employment is terminated for cause, all
Options, whether vested or unvested, shall be cancelled immediately. For
purposes of this Section 2(h), “cause” shall mean (i) any action by Participant
involving willful malfeasance or willful gross misconduct having a demonstrable
adverse effect on the Company or an Affiliate; (ii) Participant being convicted
of a felony under the laws of the United States or any state or district (or the
equivalent in any foreign jurisdiction); or (iii) any material violation of the
Company’s code of conduct, as in effect from time to time.
(i)    In no event shall any portion of the Options be exercisable more than 10
years after the Grant Date.
3.    Definitions.
(a)    Cause, for purposes of Section 3(c) below, shall mean (i) any action by
Participant involving willful malfeasance or willful gross misconduct having a
demonstrable adverse effect on the Company or an Affiliate; (ii) substantial
failure or refusal by Participant to perform his or her employment duties, which
failure or refusal continues for a period of 10 days following delivery of
written notice of such failure or refusal to Participant by the Company or an
Affiliate; (iii) Participant being convicted of a felony under the laws of the
United States or any state or district (or the equivalent in any foreign
jurisdiction); or (iv) any material violation of the Company’s code of conduct,
as in effect from time to time.
(b)    Good Reason shall mean (i) a substantial diminution in Participant’s job
responsibilities or a material adverse change in Participant’s title or status
(however, performing the same job for a smaller organization following a Major
Restructuring shall not constitute Good Reason); (ii) a reduction of
Participant’s base salary or target bonus (however, a reduction of Participant’s
base salary or target bonus shall not constitute Good Reason if there is a
broad-based reduction in the base salary or target bonus applicable to employees
in the Company or an Affiliate) or the failure to pay Participant’s base salary
or bonus when due or the failure to maintain on behalf of Participant (and his
or her dependents) benefits which are at least comparable in the aggregate to
those in effect prior to the completion of the Major Restructuring; or (iii) the
relocation of the principal place of Participant’s employment by more than
35 miles from Participant’s principal place of employment immediately prior to
the completion of the Major Restructuring; however, any of the events described
in clauses (i)-(iii) above shall constitute Good Reason only if the Company (or
an Affiliate, if applicable) fails to cure such event within 30 days after
receipt from Participant of written notice of the event which constitutes Good
Reason; and such Participant shall cease to have a right to terminate due to
Good Reason on the 90th day following the later of the occurrence of the event
or Participant’s knowledge thereof, unless Participant has given the Company
written notice thereof prior to such date.

2



--------------------------------------------------------------------------------





(c)    Involuntary Loss of Job shall mean, with respect to any Participant, the
termination of such Participant’s employment with the Company or an Affiliate
(i) by the Company or an Affiliate without Cause, or (ii) by Participant with
Good Reason, unless, with respect to both (i) and (ii), the Company can
reasonably demonstrate that such occurrence is not substantially related to, or
as a result of, a Major Restructuring. In no event shall Participant’s employer
ceasing to be an Affiliate (as defined in the Plan) as a result of a Major
Restructuring, on its own, constitute an Involuntary Loss of Job.
(d)    Major Restructuring shall mean a reorganization, recapitalization,
extraordinary stock dividend, merger, sale, spin-off or other similar
transaction or series of transactions which, individually or in the aggregate,
has the effect of resulting in the elimination of all, or the majority of, any
one or more of the Company’s four business sectors (i.e., Climate Solutions,
Residential Solutions, Industrial Technologies and Security Technologies), so
long as such transaction or transactions do not constitute a Change in Control.
(e)    For purposes of this Award Agreement, the term “Affiliate” shall include
any entity that was an Affiliate as of the Grant Date if such entity has ceased
to be an Affiliate as a result of a Major Restructuring unless otherwise
specified herein.
4.    Recoupment Provision.     In the event that Participant commits fraud or
engages in intentional misconduct that results in a need for the Company to
restate its financial statements, then the Committee may direct the Company to
(i) cancel any outstanding portion of the Options and (ii) recover all or a
portion of the financial gain realized by Participant through exercise of the
Options.
5.Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to participation in the Plan
by electronic means.
6.Acknowledgement & Acceptance within 120 Days. This grant is subject to
acceptance, within 120 days of the Grant Date, by electronic acceptance through
the website of UBS, the Company’s stock option administrator. Failure to accept
the Option within 120 days of the Grant Date may result in cancellation of the
Option.


Signed for and on behalf of the Company:


/s/ Michael W. Lamach                    
Michael W. Lamach
Chairman and CEO
Ingersoll-Rand plc






This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933

3

